DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 15-20 are objected to because of the following informalities:  Claim 15 contains the single letter “g” in line 15 after “transmit,” which appears to be a typo.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,270,334. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘334 discloses the limitations in claims 1 and 3-5.
For claim 2, ‘334 discloses the limitations in claims 1 and 3-5.
For claim 3, ‘334 discloses the limitations in claims 4 and 5.
For claim 4, ‘334 discloses the limitations in claim 6.
For claim 5, ‘334 discloses the limitations in claim 1.
For claim 6, ‘334 discloses the limitations in claims 1 and 3-5.
For claim 7, ‘334 discloses the limitations in claims 3-5 and 7.
For claim 9, ‘334 discloses the limitations in claim 1, 3-5, and 8-9.
For claim 10, ‘334 discloses the limitations in claims 3-5.
For claim 11, ‘334 discloses the limitations in claims 3-5.
For claim 12, ‘334 discloses the limitations in claim 6.
For claim 13, ‘334 discloses the limitations in claim 1, 3-5, and 8-9.
For claim 14, ‘334 discloses the limitations in claim 1, 3-5, and 8-9.
For claim 15, ‘334 discloses the limitations in claims 1, 3-5, and 7-9.
For claim 16, ‘334 discloses the limitations in claims 1, 8, and 9.
For claim 17, ‘334 discloses the limitations in claim 1, 3-5, and 8-9.
For claim 18, ‘334 discloses the limitations in claims 1, 8, and 9.
For claim 19, ‘334 discloses the limitations in claims 1, 3-5, 8, and 9.
Claims 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,270,334 in view of Draft Specification for PowerLine Intelligent Metering Evolution (cited on IDS) [hereafter NPL1].
For claim 8, ‘334 does not explicitly state “receiving a promotion message based on the promotion request; and transmitting, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive a promotion message based on the promotion request (pages 133-134); and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘334 to receive a promotion message based on the promotion request; and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
For claim 20, ‘334 does not explicitly state “receiving, by the first node, a promotion message based on the promotion request; and joining, by the first node, the second node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive, by the first node, a promotion message based on the promotion request (pages 133-134); and join, by the first node, the second node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘334 to receive, by the first node, a promotion message based on the promotion request; and join, by the first node, the second node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,587,476. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘476 discloses the limitations in claims 1-4.
For claim 2, ‘476 discloses the limitations in claim 2.
For claim 3, ‘476 discloses the limitations in claims 3 and 4.
For claim 4, ‘476 discloses the limitations in claim 5.
For claim 5, ‘476 discloses the limitations in claim 6.
For claim 6, ‘476 discloses the limitations in claim 7.
For claim 7, ‘476 discloses the limitations in claims 1-4 and 15.
For claim 9, ‘476 discloses the limitations in claim 1, 3-5, and 8.
For claim 10, ‘476 discloses the limitations in claims 2-4.
For claim 11, ‘476 discloses the limitations in claims 2-4.
For claim 12, ‘476 discloses the limitations in claim 5.
For claim 13, ‘476 discloses the limitations in claims 6 and 13.
For claim 14, ‘476 discloses the limitations in claims 7 and 14.
For claim 15, ‘476 discloses the limitations in claims 1-4 and 15.
For claim 16, ‘476 discloses the limitations in claims 16.
For claim 17, ‘476 discloses the limitations in claims 1-4 and 15.
For claim 18, ‘476 discloses the limitations in claim 18.
For claim 19, ‘476 discloses the limitations in claims 6 and 18.
Claims 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,587,476, in view of Draft Specification for PowerLine Intelligent Metering Evolution (cited on IDS) [hereafter NPL1].
For claim 8, ‘476 does not explicitly state “receiving a promotion message based on the promotion request; and transmitting, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive a promotion message based on the promotion request (pages 133-134); and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘476 to receive a promotion message based on the promotion request; and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
For claim 20, ‘476 does not explicitly state “receiving, by the first node, a promotion message based on the promotion request; and joining, by the first node, the second node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive, by the first node, a promotion message based on the promotion request (pages 133-134); and join, by the first node, the second node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘476 to receive, by the first node, a promotion message based on the promotion request; and join, by the first node, the second node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to: use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), use a known technique in a known device, compatibility with the standard increasing marketability, backwards compatibility, allow the node requesting to join the network to join the network, and design choice.
Claims 1, 4, 5, 9, 12, 13, 15, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,264,103. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘103 discloses the limitations in claims 1, 3-6, and 9-14.
For claim 4, ‘103 discloses the limitations in claims 7 and 8.
For claim 5, ‘103 discloses the limitations in claim 14.
For claim 9, ‘103 discloses the limitations in claim 1, 3-6, and 8-14.
For claim 12, ‘103 discloses the limitations in claims 7 and 8.
For claim 13, ‘103 discloses the limitations in claim 14.
For claim 15, ‘103 discloses the limitations in claims 1 and 3-15.
For claim 16, ‘103 discloses the limitations in claims 1, 3-15, and 24.
For claim 18, ‘103 discloses the limitations in claims 1, 3-9, and 14.
For claim 19, ‘103 discloses the limitations in claims 1, 3-9, and 14.
Claims 6-8, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,264,103, in view of Draft Specification for PowerLine Intelligent Metering Evolution (cited on IDS) [hereafter NPL1].
For claims 6 and 14, ‘103 does not explicitly state wherein the promotion request is a PROMOTION UP METHOD (PROREQS) frame requesting that the terminal node be promoted to a switch node to serve the node joining the network. However, NPL1 discloses it was common and well known in the art to have the promotion request be a PROMOTION UP METHOD (PROREQS) frame requesting that the terminal node be promoted to a switch node to serve the node joining the network (pages 96-105, 132-136). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘103 have the promotion request be a PROMOTION UP METHOD (PROREQS) frame requesting that the terminal node be promoted to a switch node to serve the node joining the network taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, backwards compatibility, allow the node to join the network, and design choice.
For claim 7, ‘103 discloses all the claimed limitations (claims 1-9, and 14), except for the channel quality indication being a signal to noise ratio.  NPL1 discloses that the SNR can be used as an indication of channel quality in a PLC system (pages 48-50, 190-207). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘103 use a SNR as a channel quality indication taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to decrease overload, decrease interference, and design choice.
For claim 8, ‘103 does not explicitly state “receiving a promotion message based on the promotion request; and transmitting, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive a promotion message based on the promotion request (pages 133-134); transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘103 to receive a promotion message based on the promotion request; and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
For claim 20, ‘103 does not explicitly state “receiving, by the first node, a promotion message based on the promotion request; and joining, by the first node, the second node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive, by the first node, a promotion message based on the promotion request (pages 133-134); and join, by the first node, the second node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘103 to receive, by the first node, a promotion message based on the promotion request; and join, by the first node, the second node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
Claims 1, 4, 5, 9, 12, 13, 15, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,438,309. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘309 discloses the limitations in claims 1, 3-6, and 9-14.
For claim 4, ‘309 discloses the limitations in claims 7 and 8.
For claim 5, ‘309 discloses the limitations in claim 14.
For claim 9, ‘309 discloses the limitations in claim 1, 3-6, and 8-14.
For claim 12, ‘309 discloses the limitations in claims 7 and 8.
For claim 13, ‘309 discloses the limitations in claim 14.
For claim 15, ‘309 discloses the limitations in claims 1 and 3-15.
For claim 16, ‘309 discloses the limitations in claims 1, 3-15, and 20.
For claim 18, ‘309 discloses the limitations in claims 1, 3-9, and 14.
For claim 19, ‘309 discloses the limitations in claims 1, 3-9, and 14.
Claims 6-8, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,438,309, in view of Draft Specification for PowerLine Intelligent Metering Evolution (cited on IDS) [hereafter NPL1].
For claims 6 and 14, ‘309 does not explicitly state wherein the promotion request is a PROMOTION UP METHOD (PROREQS) frame requesting that the terminal node be promoted to a switch node to serve the node joining the network. However, NPL1 discloses it was common and well known in the art to have the promotion request be a PROMOTION UP METHOD (PROREQS) frame requesting that the terminal node be promoted to a switch node to serve the node joining the network (pages 96-105, 132-136). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘309 have the promotion request be a PROMOTION UP METHOD (PROREQS) frame requesting that the terminal node be promoted to a switch node to serve the node joining the network taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
For claim 7, ‘309 discloses all the claimed limitations (claims 1-9, and 14), except for the channel quality indication being a signal to noise ratio.  NPL1 discloses that the SNR can be used as an indication of channel quality in a PLC system (pages 48-50, 190-207). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘309 use a SNR as a channel quality indication taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to decrease overload, decrease interference, and design choice.
For claim 8, ‘309 does not explicitly state “receiving a promotion message based on the promotion request; and transmitting, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive a promotion message based on the promotion request (pages 133-134); and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘309 to receive a promotion message based on the promotion request; and transmit, by the terminal node, a beacon message to join the node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
For claim 20, ‘309 does not explicitly state “receiving, by the first node, a promotion message based on the promotion request; and joining, by the first node, the second node to the PLC network based on the promotion message.” However, NPL1 discloses it was common and well known in the art to receive, by the first node, a promotion message based on the promotion request (pages 133-134); and join, by the first node, the second node to the PLC network based on the promotion message (pages 133-134). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘309 to receive, by the first node, a promotion message based on the promotion request; and join, by the first node, the second node to the PLC network based on the promotion message taught by NPL1.  The rationale to combine would be to use a known technique in a similar device (the Technique is the standard for Power Line Communication which is the protocol claimed), to use a known technique in a known device, to allow compatibility with the standard increasing marketability, to allow backwards compatibility, to allow the node requesting to join the network to actually join the network, and design choice.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If a terminal disclaimer were filed which overcame the double patenting rejections of the claims, the claims would appear to be allowable in view of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hurwitz et al (GB 2484142) discloses PLC communication with the PRIME standard; Chen et al (US 2013/0170336) discloses promotion needed messages and beacons in a PLC PRIME system.Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463